Case 0:19-cv-62970-RKA Document 27 Entered on FLSD Docket 03/30/2020 Page 1 of 3



                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                                      CASE NO: 0:19-CV-62970


                       Plaintiff,

           v.

  IRENE ANNUNZIATA

                       Defendant,
                                                        /

                                     MOTION FOR SUMMARY JUDGMENT

           COMES NOW, the Plaintiff, United States of America, by and through its undersigned counsel, and

  moves this Court for an entry of summary judgment, pursuant to Rule 56 of the Federal Rules of Civil

  Procedure in Plaintiff’s favor for the relief demanded in the Complaint on the grounds that there is no genuine

  issue as to any material fact and that Plaintiff is entitled to judgment in its favor as a matter of law.

           In the alternative, Plaintiff moves this Court to grant partial summary judgment on the facts that are

  not in dispute and are incontrovertible and to enter an Order specifying such facts and deeming them

  established for all purposes in this action.

           WHEREFORE, the Plaintiff, United States of America, hereby respectfully moves this Court to grant

  Plaintiff summary judgment together with principal, interest, court costs and all other relief the Court deems

  just and proper.

  Dated: March 30th, 2020                                        Respectfully submitted,

                                                                 BECKER & POLIAKOFF, P.A.
                                                                 Counsel for Plaintiff
                                                                 121 Alhambra Plaza, Suite 10
                                                                 Coral Gables, FL 33134
                                                                 Telephone: (305) 262-4433
                                                                 Facsimile: (305) 442-2232
                                                                 Sdavis@beckerlawyers.com



                                                                 By: __________________________
                                                                        Steven M. Davis, Esq.
                                                                        Florida Bar No. 894249




  13510223v.1 U06092/399051
Case 0:19-cv-62970-RKA Document 27 Entered on FLSD Docket 03/30/2020 Page 2 of 3




                                       CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that a true and correct copy of the above and foregoing was served by
  CM/ECF or the respective mailing address on this 30th day of March, 2020 to all counsel or parties of record
  on the Service List Below.




                                                                      _________________
                                                                      Steven M. Davis, Esq.


  Service List:
  Barbara Clara Leon, Esq.
  Via Email: barbara@christiearkovich.com


  ACTIVE: U06092/396138:12493048_1




                                                  Page 2 of 2

  13510223v.1 U06092/399051
Case 0:19-cv-62970-RKA Document 27 Entered on FLSD Docket 03/30/2020 Page 3 of 3



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA



  UNITED STATES OF AMERICA,                            CASE NO: 0:19-CV-62970-RKA

                       Plaintiff,

           v.

  IRENE ANNUNZIATA
                Defendant,
                                                      /

                                                FINAL JUDGMENT

           This matter having come before the Court upon Plaintiff’s Motion for Summary Judgment, it is

           ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff, UNITED STATES OF

  AMERICA, and against Defendant, Irene Annunziata, upon the Complaint herein, and it is further,

           ORDERED AND ADJUDGED that Plaintiff recover of the Defendant the sum of $ 62,039.97 in unpaid

  principal, plus the amount of $ 92,410.42 in interest accrued through March 10, 2020, in accordance with the

  supporting documentation, Exhibit “A” and Exhibit “C” to Plaintiff’s Motion for Summary Judgment, plus interest

  at the variable rate of $14.01 per day on the unpaid principal to the date of this judgment for the total sum of

  $154,450.39 , pursuant to the terms of the promissory note executed by the Defendant, for which let execution issue

  and it is further

           ORDERED AND ADJUDGED that this judgment shall bear interest at the rate as prescribed by 28 U.S.C.

  Sec 1961, Federal Rules of Civil Procedure.

           DONE AND ORDERED in chambers in Miami, Florida, this _____ day of _______________, 2020.


                                                               ____________________________________
                                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Steven M. Davis, Esq.(Two Certified Copies)
  Barbara Clara Leon, Esq.




  13520287v.1 U06092/399051
